Order granting motion of receiver for an order directing the General Electric Company to continue to deliver to the receiver all moneys in its possession or control, due or to become due to the defendant John Richard Geary, under a pension or retirement plan of said General Electric Company, and enjoining the directors, etc., of General Electric Company from interfering with said receiver in the discharge of his duties, etc., unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., McAvoy, Townley and Cohn, JJ.